Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed July 19, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The following four foreign documents are listed on the IDS, but there are no legible copies of these four documents filed in the application: 
SG-11202003736-A, 
EP-3818478-A1, 
EP-3692481-A1,
AU-2019217235-A1
The application also contains the following three WIPO documents that were submitted on July 19, 2002, but they are not listed on the IDS:
WO 2019/156773 A1,
WO 2020/009670 A1,
WO 2022/115225 A1
These seven documents have not been considered.
 
Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 8, and 15. All other claims are dependent on these claims. This application is subject to a terminal disclaimer. 
Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“analyzing, by the processor, for each product profile of the set of product profiles using a latent semantic analysis technique and a semantic knowledge graph in association with the machine learning model, the content descriptive of the corresponding product... updating, by the processor, the semantic knowledge graph based on the user response.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2004/0139053 A1 (“Haunschild”): Haunschild teaches a computer-implemented method (paragraph [0016], lines 1-3; paragraph [0018], lines 1-2; paragraph [0019]) for dynamically determining impacts of product regulation updates on product profiles (paragraph [0016], lines 3-16), the method comprising: accessing, by a processor, a set of product regulation update alerts (paragraph [0039], lines 10-18); extracting, by the processor, a set of product regulation updates from the set of product regulation update alerts (paragraph [0039], lines 19-31); storing, in memory, the set of product regulation updates (paragraph [0026], lines 1-8; paragraph [0043], lines 1-8); accessing, by the processor, a set of product profiles associated with a set of products, wherein each product profile of the set of product profiles comprises content descriptive of a corresponding product of the set of products (Fig. 4, paragraph [0033], lines 12-20 lists equipment information); analyzing, by the processor, for each product profile of the set of product profiles, the content descriptive of the corresponding product to determine whether at least one product regulation update of the set of product regulation updates is potentially applicable to the product profile (paragraph [0033], lines 25-38 teaches formatting regulatory compliance data for the equipment); and displaying, in a user interface, a result of the analyzing (paragraph [0036], lines 24-29). Haunschild does not teach or suggest the limitations identified above.
 (ii) “Knowledge Graph” by IBM Cloud Education (“IBM”): IBM provides an overview of a knowledge graph. IBM does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625